 

He JAN 3.0 2020

THE City oF NEW-YORK

‘
ii
a
ii
|

JAMES E. JOHNSON LAW DEP ARTMENT ANJAN MISHRA
Corporation Counsel 100 CHURCH STREET Assistant Corporation Counsel
NEW YORK, NY 10007 Phone: (212) 356-2035

Fax: (212) 356-2038
amishra@law.nyc.gov

January 29, 2020
Via ECF
The Honorable Alison J. Nathan
United States District Judge, Southern District of New York
40 Foley Square, Room 2102
New York, NY 10007

Re: City of New York v. Travelers Prop. Cas. Co. of Am., No. 19 Civ. 2125 (AJN);
City of New York v. Travelers Indem. Co., No. 19 Civ, 2746 (AJN);
City of New York v. Travelers Tudem. Co., No, 19 Ciy, 4083 (AJN)

Dear Judge Nathan:

This office represents the plaintiffs, the City of New York and the Central Park
Conservancy (“Plaintiffs”) in the above- captioned cases. In accordance with the Court’s
Memorandum & Order dated January 16, 2020, we write to notify the Court that vdediyine) $0
intend to discontinue these actions without prejud h o the underl ing) SO
personal-injury actions and without prejudice to Plaintiffs’ vights with respect to the merits of

their declaratory-judgment claims.

   

Thank you for Your Honor’s time and attention to these matters.

Respectfully submitted,

 

The Clerk of Court is respectfully
directed to close these three actions. Propper Maden

SO ORDERED.

 

 

 

Anjan Mishra
Assistant Corporation Counsel
Affirmative Litigation Division

 
 
  

dl of record (via ECF)

ase No. 19 Civ. 02125, ECF No. 37; Case No. 19 Civ. 2746, ECF No. 20; Case No. 19

Civ, 4083, ECF No. 19.
(/3e/ae

 

 

 

if 4
HOM. ALISON J. NATHAN
UNITED STATES DISTRICT JUDGE

CROKRED

 

 

 
